Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 31-59 are pending in the application. Claims 31-37, 39-49 and 56-59 are rejected. Claims 38 and 50-55 are withdrawn from further consideration.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2018/084461, filed December 12th, 2018, which claims priority under 35 U.S.C. 119(a-d) to EP17207840.4, filed December 15th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 13th, 2020.

Election/Restrictions
Applicant's election with traverse of the species HTM-1 to prosecute the invention of Group I in the reply filed on July 26th, 2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner’s conclusory statement is insufficient” and “that consideration of the full scope of the claimed invention would not pose an undue burden”.  This is not found persuasive because burden of search is not a factor under unity of invention and the prior art teaches compounds that anticipate instant claims.
The requirement is still deemed proper and is therefore made FINAL.

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended.  If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The examination of the Markush-type claims has been extended to include the species cited below under 35 USC 102, which are not allowable.  
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration.  Claims 31-37, 39-49 and 56-59 read on the elected species and are therefore under examination.

Claims 38 and 50-55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species or invention.

Specification
The amendment filed June 13th, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “both of which are incorporated herein by reference in their entirety” with respect to the foreign priority document.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is directed to MPEP 211.02 (I), which particularly addresses incorporation by references filed after a filing date as follows:
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e) or 120 and 37 CFR 1.78 for benefit of a prior-filed provisional application, nonprovisional application, or international application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP §201.06 and 201.17. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e) or 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b). Se MPEP §§ 201.17 and 608.01(p).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In the instant application, the incorporation by reference statement is being added after the application's filing date (PCT filing date of December 12th, 2018) which is after September 21st, 2004 when there was a rule change.  Therefore, the “incorporation by reference” being added to the specification per the Amendment filed June 13th, 2020 is deemed new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 47 recites the broad recitation “fluorenyl,” and the claim also recites “especially 9,9-dimethylfluorenyl and 9,9’-diphenylfluorenyl,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 59 recites the limitation "comprises the at least one compound of formula (I)" in the last two lines of the claim. There is insufficient antecedent basis for this limitation in the claim. The claim does not previously refer to “at least one compound” such that it is unclear if claim 59 is missing a limitation or if the phrase should recite “comprises at least one compound of formula (I)”. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Formulae (I-H-2), (I-I-2), (I-J-2) and (I-K-2) each contain a variable R1 on the right side ring of the fluorene group. Parent claim 1 provides for the corresponding positions to be Z2 where Z2 can be CR2 or N. The definition of R1 is broader than the scope of R2 in claim 31 since R1 can be thioalkyl having 1 to 20 C atoms whereas R2 would only embrace such groups where R2 is alkyl and a CH2 group is replaced with -S- such that R2 would only encompass thioalkyl groups having up to 19 C atoms. The same issue exists for the last four structures in claim 45. For this reason, the structures of claim 44 and 45 embrace subject matter outside the scope of claim 31. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-37, 39-49, 56, 57, 58 and 59 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/07393 A1 by Cha et al. where a machine translation is appended to the reference.
The prior art teaches the following compound on page 17:

    PNG
    media_image2.png
    196
    217
    media_image2.png
    Greyscale
.
The compound reads on formula (I) where one instance of Z1 is CR1 where R1 is heteroaromatic having 13 aromatic ring atoms (carbazole) and the rest are CR2 where R2 is hydrogen, each instance of Z2 is CR2 where R2 is hydrogen, each R3 is aromatic ring systems having 6 aromatic ring atoms, n is 0, m is 0, one of Ar1 and Ar2 is biphenyl and the other is fluorene substituted by two instances of R4 where each R4 is methyl. These definitions read on instant claims 31, 32, 33, 34 (condensed by -C(R4)2-), 35, 36, 37, 39, 40, 41, 42 (formula (I-A)), 43 (Formula (I-A-1)), 44 (Formula (I-A-2)), 45 (Formula (I-A-2-2)), 46, 47, 48 and 49. The prior art, however, is replete with additional structures on pages 15-21 that read on instant claims with analogous definitions. Regarding instant claim 56 and 58, the prior art teaches preparation of devices on page 20 (Experimental Example 1) of the machine translation (corresponding to page 99 of 105 of the full reference) where the device comprises, for instance, a hole transporting material (NPB). The prior art further teaches that additional devices were prepared including with the structure depicted above in Experimental Example 1-3 (page 101 of 105 of the full reference). Regarding instant claim 59, the devices prepared in the prior art contain an ITO electrode (anode), a hole injection layer, a hole transporting layer, an electron inhibition layer containing the prior art compound (reading on the limitation of an electron blocking layer), a light emitting layer, an electron injection and transport layer and a cathode. Regarding instant claim 57, the prior art teaches a method of preparation on page 37 and where the reaction involves a solvent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-37, 39-49 and 56-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23- of copending Application No. 17/608,495 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to devices and compounds overlapping with the instant claims. Claim 23 of the copending case is drawn to an electronic device having the components of instant claim 59 (and further reading on instant claims 56 and 58) where a hole transport layer contains a compound of formula (I) or (II) where the structural formulae overlap with the instant claims. Furthermore, claim 42 of the copending case recites structures embraced by the formulae including the following compound:

    PNG
    media_image3.png
    217
    187
    media_image3.png
    Greyscale
.
The compound reads on formula (I) where one instance of Z1 is CR1 where R1 is an aromatic ring having 6 aromatic ring atoms and substituted by three radicals R5 that are fluorine and the rest are CR2 where R2 is hydrogen, each instance of Z2 is CR2 where R2 is hydrogen, each R3 is methyl, n is 0, m is 0, one of Ar1 and Ar2 is biphenyl and the other is fluorene substituted by two instances of R4 where each R4 is methyl. These definitions read on instant claims 31, 32, 33, 34 (condensed by -C(R4)2-), 35, 36, 37, 39, 40, 41, 42 (formula (I-A)), 43 (Formula (I-A-1)), 44 (Formula (I-A-2)), 45 (Formula (I-A-2-2)), 46, 47, 48 and 49. Regarding instant claim 57, claim 40 recites forming layers from solution such that a person having ordinary skill in the art would have been motivated to prepare a solution in a solvent to form the layer containing formulae (I) and (II). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626